WEBB, Judge.
The appellant contends that this Court should either find that the “other insurance clause” in the hail insurance policy is void as being against public policy or that the second policy written should be held void, leaving the first policy in force. The appellant bases his public policy argument on what he contends is the difference between fire insurance coverage and hail insurance coverage. He argues that fire insurance coverage involves a moral hazard, that is, that a person is likely to burn his property to collect the loss if it is overinsured. For that reason, the law allows “other insurance clauses” in fire insurance policies which should not be allowed in hail insurance policies because the insureds cannot control the falling of hail. We do not believe we should hold it is against public policy to prohibit parties to an insurance contract from inserting an “other insurance clause” in the contract if they desire to do so. We decline to hold that an “other insurance clause” in hail insurance policies is against public policy.
The appellant next contends that the second policy written contained an “other insurance clause” identical to the clause in the policy written by Grange. For this reason, the second policy was void ab initio. Since the second policy was void the first policy remained in effect. We believe the contract at issue in the case sub judice contemplated that if the defendant had a second hail insurance policy written on his crop, although that policy was void or voidable and did not notify the plaintiffs of the policy, the coverage on the first policy would be suspended. See Insurance Co. v. Insurance Co., 49 N.C. App. 32, 270 S.E. 2d 510 (1980). There being no policy prohibiting the writing of such a clause, we believe we must enforce it as written.
Affirmed.
Judges Hedrick and Hill concur.